CUMMINGS, Circuit Judge,
dissenting.
This indictment charges defendants with transporting and concealing six illegal aliens and conspiring to do so, in violation of 8 U.S.C. §§ 1324(a)(2) and 1324(a)(3) and 18 U.S.C. § 371. All six aliens were made available to defendants’ counsel when their depositions were taken by the Government on September 3, 1977, after defendants’ objections to the depositions had been overruled. The record indicates that Chicago defense counsel’s earliest interest in interviewing any of the other seven transported aliens occurred at the July 14,1977, pretrial conference after they had returned to Mexico (R. Item No. 11). Counsel did not complain of their removal until July 28 (Pamphlet R. Item No. 10 at pp. 10-12).
There was ample opportunity for Arizona or Illinois defense counsel to interview five of the seven arrested aliens between the time of the aliens’ April 29 arrest and their return to Mexico. Consequently, United States v. Tsutagawa, 500 F.2d 420 (9th Cir. 1974), and United States v. Mendez-Rodriguez, 450 F.2d 1 (9th Cir. 1971), relied upon in the majority opinion, are inapplicable. There is no showing that the remaining two1 had any exculpatory information. The Government made every effort to insure juvenile Figueroa-Ramirez’s availability for a deposition, but defense counsel procrastinated until he returned to Mexico on August 13. The prosecutor also offered to stipulate to the various absent aliens’ inability to identify the defendants.
The twelve arrest statements2 and six depositions are alike in vital respects, so that it is specious for defense counsel to assert that the seven aliens who are back in Mexico possess exculpatory information. *1364One can speculate from this record that present defense counsel dragged their feet until some of the witnesses were again in Mexico in order to use their absence as a ground for dismissal of the indictment.3 Indeed only counsel for three defendants (Matthews, Calzada and Tellez-Romero) originally sought dismissal for that reason, and only counsel for those same three appeared actively in this Court in opposition to the Government’s appeal. The other five defendants received a windfall in securing dismissal as to them in January 1978 and have not even seen fit to champion their free ride.
Instead of showing prosecutorial bad faith, the record shows that no indicted defendant sought to interview any of the arrested aliens before August 7, 1977,4 three months after their arrests and long after defendants’ own arrests.5 In light of the fortuitous freedom from prosecution that they obtain by the kind of relief afforded here, it is not too much to require that defendants act diligently to preserve their rights before they can profit from the Government’s inadvertent error, the costs of which could have been largely avoided by diligent action by the defendants. When confronted with similar problems such as the failure to grant a speedy trial, courts at least consider whether defense counsel made demands or took appropriate steps to raise the problem when it still could be corrected. See Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101; cf. United States v. Agars, 427 U.S. 97, 96 S.Ct. 2392, 49 L.Ed.2d 342. Here defendants’ Arizona counsel could have preserved the testimony of the aliens deported on May 29 and neither the Government nor the defendants even attempt to offer any serious explanation for the defendants’ inaction as to the remaining witnesses.
As in United States v. Perlman, 430 F.2d 22, 25 (7th Cir. 1970), certiorari denied, 400 U.S. 832, 91 S.Ct. 64, 27 L.Ed.2d 63, there was no attempt by the Government to exclude from consideration any testimony of the seven aliens now in Mexico. All but Figueroa-Ramirez and Lopez-Pantoja had returned to Mexico before defense counsel requested their production. Nothing in the record shows that the Government shipped the other five out to avoid their being interviewed by defense counsel. Indeed the prosecutor strove to halt the May 29th deportation of the three adult aliens. As noted, defense counsel did interview Figueroa-Ramirez on August 7 and the Government ultimately cooperated in trying to make him available for a deposition before his August 13 return to Mexico. On August 3, the Government advised defense counsel that Lopez-Pantoja’s whereabouts was unknown. The record shows no defense effort to locate him before his post-September 29 return to Mexico.6 (Defendants’ Br. 11, 17 -18.)
The majority opinion is built around the May 29th departure of three aliens, whose *1365testimony certainly could have been preserved by diligent Arizona defense counsel. While allowing departure should not be applauded, in the absence of prosecutorial misconduct or the slightest showing that the three departed witnesses might have been helpful, Perlman establishes that their unintended departure is not a ground for dismissal. The majority attempts to distinguish Perlman on the ground that as a result of our opinion in that case the Government here was on notice that no witnesses should be deported; yet at the same time the majority disclaims any reliance on Government bad faith and in effect establishes a rule that in the absence of bad faith the Government’s state of mind is irrelevant. If after our warning in Perl-man a number of cases with inadvertent departures of witnesses had occurred, there might be some cause for the majority’s decision to ignore Perlman and substitute a per se rule. But no claim is made that cases like this one are not rare exceptions, and therefore no persuasive reason to depart from Perlman has been offered. In fact, the wisdom of Perlman’s requirement of a showing of a possibility of prejudice has been confirmed by the use of a similar requirement in cases involving informants who erroneously were not made available as witnesses. United States v. Long, 533 F.2d 505, 508 (9th Cir. 1976); see Greenwell v. United States, 115 U.S.App.D.C. 44, 317 F.2d 108 (1963); United States v. Miranda, 526 F.2d 1319, 1328 (2d Cir. 1975), certiorari denied, 429 U.S. 821, 97 S.Ct. 69, 50 L.Ed.2d 82.
Applying Perlman to the facts of this case, it is important to note first that under the majority’s rationale only three of 13 witnesses to the same crimes, were mistakenly deported by the Government. Also significant is the fact that the prosecutor offered to stipulate to the absent aliens’ inability to identify the defendants. Most telling is the fact that only defendant Cal-zada even attempted to explain how an absent witness, already interviewed by his counsel, might aid his cause beyond the aid offered by the available witnesses and by the proposed stipulation. Even he does not explain why he needs testimony from the three May 29 deportees. While it may be true that few defendants could ever “show with any degree of assuredness” (p. 1362, supra ) what a potential witness might say on their behalf, it does not seem too much to require that they offer at least a plausible theory, perhaps with some degree of consistency with testimony from other witnesses when, as here, they are available, of how any added witness might be more helpful than a prosecutor’s offered stipulation of non-identification.
As in Perlman, there is thus a complete absence of prosecutorial misconduct and no showing that the absent aliens’ testimony would exculpate defendants or differ from those named in the indictment. Defendants’ ability to present their case remains unimpaired. Therefore, the relief granted below was an abuse of discretion. The accepted teachings of Perlman require a reversal of the dismissal of the orders dismissing the indictment.

. Two minors were unavailable because at their request they were permitted to return to Mexico on May 4 for humanitarian reasons. See United States v. Carrillo-Frausto, 500 F.2d 234 (9th Cir. 1974), where the court approved a magistrate’s release of Mexican minors, prospective witnesses, for return to Mexico for such reasons.


. Lopez-Villanueva did not make an arrest statement but was deposed on September 3.


. Only defendant Whittaker’s Arizona attorney • had requested the federal magistrate in Arizona to retain the aliens in the United States. Whit-taker was arrested on May 4. This request was made on May 13, 1977, when the case was removed to the Northern District of Illinois. The aliens were no longer in the District’ of Arizona. No such request was made in the Northern District of Illinois.


. The August 7 interview between defendant Calzada’s counsel and Figueroa-Ramirez does not dispose of the Government’s case against Calzada. See U.S. Reply Br. 25 -26 and Appendix C to Calzada’s Br. Two of the six deponents disagreed with Figueroa-Ramirez’s version of the event. Calzada does not indicate why he cannot make his defense without the three aliens who left this country on May 29.


. Two defendants were arrested in late April 1977, five in early May and the eighth in early July.


. The majority opinion incorrectly states that the Government permitted Figueroa-Ramirez and Lopez-Pantoja to leave the country prior to the June 30 indictment. It also incorrectly states that the seven unavailable aliens are the subject of the crime. The substantive counts of the indictment make only the six available aliens the subject of the crime, and the conspiracy count makes them the principal, subject of that offense.